Citation Nr: 0201259	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  01-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1996 rating decision denying an effective date 
earlier than July 20, 1989, for an award of non-service 
connected pension with aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that there was no 
CUE in a December 1996 rating decision.


FINDINGS OF FACT

1.  On July 20, 1989, the veteran filed a claim for a 
nonservice-connected pension.

2.  The RO granted nonservice-connected pension, effective 
the date of the claim, in a rating decision of November 1989.

3.  The veteran's representative sought an earlier effective 
date and retroactive award in a statement received January 3, 
1990.

4.  The veteran's representative again raised the issue of 
entitlement to an earlier effective date and retroactive 
award in December 1991.

5.  In December 1996, the RO denied the veteran's claim for 
an earlier effective date on the basis that the December 1991 
request for retroactive benefits was not timely.

6.  The veteran was notified of the December 1996 rating 
decision and did not appeal.

7.  The December 1996 rating decision was in error in finding 
that a claim for earlier effective date and retroactive 
benefits had not been filed within a year of the veteran's 
permanent and total disability.

8.  The error does not compel a different result as to the 
effective date of pension.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).

2.  There is no clear and unmistakable error in the December 
1996 rating decision denying an effective date earlier than 
July 20, 1989, for an award of non-service connected pension 
with aid and attendance.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The facts in this claim are not disputed.  The veteran 
sustained a gunshot injury to the abdomen on May 20, 1989.  
From the Bayfront Medical Center emergency room, he was taken 
directly to the operating room and a transverse loop 
colostomy was performed, because the bullet had passed 
through the left colon.  He initially had no feeling below 
the waist and no ability to move his lower extremities.  A 
magnetic resonance imagery (MRI) of his spine showed a 
posterocentral disc herniation at the L2-L3 level, resulting 
from the bullet passing through the disc without causing any 
bony abnormality.  It was felt the veteran would benefit from 
a discectomy.  On discharge from Bayfront Medical Center on 
May 25, 1989, the veteran could move his legs at the level of 
the hip, but still lacked sensation.

The veteran was transferred to the Tampa VA Medical Center 
(MC) on May 25, 1989.  On May 30, 1989, he had an L3-4 
laminectomy and discectomy with removal of bullet.  He was 
transferred to the Spinal Cord Service for a rehabilitation 
program on June 7, 1989.  On July 20, 1989, he filed a claim 
for pension benefits.  He was discharged on October 13, 1989.  
Pension was granted by rating decision dated in November 1989 
and made effective July 20, 1989, the date he filed his 
claim.  

In January 1990, the veteran's representative filed a claim 
seeking an earlier effective date and retroactive award of 
pension.  The RO took no action on the claim.

The representative again claimed entitlement to retroactive 
award of pension in a December 1991 informal hearing 
presentation before the Board in connection with another 
claim.  The Board referred this issue to the RO.  In a 
December 1996 rating decision, the RO denied entitlement to 
an earlier effective date for the grant of pension with aid 
and attendance.  The RO cited the December 1991 statement 
from the representative as the date of the claim for earlier 
effective date.  The RO noted this was more than two years 
after the veteran was found disabled and was not timely.  The 
veteran was notified of this determination, and he did not 
appeal.

In a statement received at the RO in June 2000, the veteran's 
representative urged correction of the December 1996 rating 
decision under the provisions of 38 C.F.R. § 3.105(a) 
(providing for the correction of previously final decisions 
on the basis of clear and unmistakable error in the 
decision).  The representative asserted that the evidence of 
record showed that the veteran was undergoing treatment for 
disabilities of such a severe nature that he would not have 
been capable of filing a claim within 30 days from the date 
of his injury.

In a February 2001 rating decision, the RO acknowledged that 
there was an error in the December 1996 rating decision, 
because the representative had filed a claim for earlier 
effective date within a year of the veteran's total 
disablement.  The RO determined, however, that the error did 
not warrant a different outcome, because he was transferred 
to rehabilitation services less than 30 days after his 
injury, and his disability was not such that he would have 
been unable to file a claim earlier than he did.

II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

The veteran was notified of the December 1996 rating decision 
denying entitlement to an earlier effective date for pension 
by letter dated in January 1997.  He did not disagree with 
that decision within a year, and it is final.

A decision by the Secretary is subject to revision on the 
basis of clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West Supp. 2001).  Pursuant to 38 C.F.R. § 3.105(a), 
previous RO determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).

In Russell v. Principi, 3 Vet.App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
. . . .  If a claimant-appellant wishes 
to reasonably raise clear and 
unmistakable error there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be clear and unmistakable error on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).

A mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find VA committed 
administrative error during the adjudication process.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie 
v. Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  The United States Court of 
Appeals for the Federal Circuit has held that the phrase 
"clear and unmistakable error" in § 3.105(a) requires that 
the alleged error be outcome determinative, defined as an 
error that would manifestly change the outcome of a prior 
decision.  Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999), cert. denied, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999); see also Yates v. West, 213 F.3d 1372 (2000).

The laws and regulations in effect at the time of the 
December 1996 decision provided that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase would be the date of receipt of the claim or the 
date entitlement arose, whichever was later.  38 C.F.R. § 
3.400 (1996).  For a veteran who was so incapacitated that he 
was prevented from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of the claim or the date on which the veteran became 
disabled, whichever was to the advantage of the veteran.  38 
C.F.R. § 3.400(b)(1)(ii)(B) (1996).  However, the claim for 
such retroactive award must be filed within a year of 
becoming permanently and totally disabled.  The regulation 
provides that rating board judgment must be applied to the 
facts and circumstances of each case, but states that 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  Id.  

The December 1996 rating action is final.  The claims file 
contains a January 1997 letter from the RO to the veteran 
informing him of the denial of his claim.  There is no 
indication that the letter was undeliverable, nor has the 
veteran so claimed.  Finally, the letter to the veteran 
clearly notified him that the claim had been denied.  
Therefore, the Board concludes that the veteran received 
proper notice of the decision and, when he did not timely 
disagree, the claim became final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

The RO has acknowledged that it made an error in the December 
1996 rating decision when it determined that the veteran had 
not claimed entitlement to an earlier effective date for 
pension until more than a year after his total disablement.  
The question is whether this error is the type of error that 
compels the conclusion that an earlier effective date and 
retroactive award of pension must be granted.

The RO determined that it did not compel an earlier effective 
date, because the evidence did not show that the veteran was 
so incapacitated for 30 days following his injury that he was 
prevented from filing a claim within that time.  The 
evidence, in fact, showed that, although he underwent 
immediate surgery in the private medical center and a 
discectomy and laminectomy 10 days later at the VAMC, he was 
transferred to rehabilitation services seven days after that, 
and his hospitalization records do not show that he was 
physically or mentally incapable of filing a claim.  In fact, 
although the veteran remained hospitalized for rehabilitation 
until October 1989, he filed his claim for pension from the 
hospital.  It was dated June 29, 1989, but received at the RO 
on July 20, 1989.  Accordingly, the long hospitalization is 
not, in this case, evidence that the veteran was 
incapacitated from filing his claim within 30 days.

Clearly, the question of whether the veteran's timely claim 
for retroactive award of pension should have been granted in 
the December 1996 rating action hinges entirely on a weighing 
and evaluating of the evidence.  The error that the RO made 
in December 1996 when it determined that the veteran's claim 
for retroactive award had not been timely was not the kind of 
error that compels the conclusion that the veteran should 
have been granted the benefit sought.

Because the question of whether retroactive award is 
appropriate when a timely claim for it has been made hinges 
entirely on a question requiring weighing and balancing the 
evidence, the error made in the December 1996 rating decision 
is not the type of error that compels a retroactive award.

The Board cannot conclude that the RO committed CUE in the 
December 1996 rating action.

As there is no evidence that the ultimate result in this case 
would have been different but for the alleged error, the 
claim of CUE must be denied.



ORDER

The claim for CUE in a December 1996 rating decision denying 
an effective date earlier than July 20, 1989, for an award of 
non-service connected pension with aid and attendance is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

